Judgment of. the County Court of Suffolk county modified by reducing it to the extent of $366, being $350 which was not deducted on the plumbing item and $16 relating to the movable stairs into the garret item, which the court fixed at $166 while the proof only warranted an allowance of $150. As thus modified the judgment is unanimously affirmed, with costs to appellant. Finding of fact No. 16 and conclusions of law Nos. 1, 2 and 4 are modified accordingly. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ. Settle order on notice.